NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     FED. R. APP. P. 32.1



              United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                   Submitted February 10, 2010
                                    Decided February 23, 2010

                                                      Before

                             RICHARD A. POSNER, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge   
No. 08‐3889

UNITED STATES OF AMERICA,                                      Appeal from the United States District
     Plaintiff‐Appellee,                                       Court for the Northern District of Illinois,
                                                               Eastern Division.
       v.
                                                               No. 06 CR 526‐1
KENNETH ALLEN,
    Defendant‐Appellant.                                       James B. Zagel,
                                                               Judge.

                                                     O R D E R

        Kenneth Allen entered into an agreement to plead guilty to one count of conspiring
to distribute heroin, 21 U.S.C. §§ 846, 841(a)(1), and one count of possessing heroin with
intent to distribute, id. § 841(a)(1).  The parties agreed that Allen would be sentenced to a
term of imprisonment calculated at 67 percent of the low end of either the applicable
guidelines range or the statutory minimum sentence, whichever is greater.  See FED. R. CRIM.
P. 11(c)(1)(C).  The district court accepted the plea agreement and sentenced Allen to a total
of 60 months’ imprisonment—four months less than the agreed‐upon calculation.  Allen
appealed.  His appointed counsel now seek to withdraw under Anders v. California, 386 U.S.
738, 744 (1967), because they have concluded that the appeal is frivolous.  We invited Allen
to comment on counsel’s submission, see CIR. R. 51(b), but he did not respond.  Our review,
though, is limited to the potential issues identified in counsel’s brief, United States v. Cano‐
No. 08‐3889                                                                               Page 2

Rodriguez, 552 F.3d 637, 638 (7th Cir. 2009); United States v. Schuh, 289 F.3d 968, 973‐74 (7th
Cir. 2002), provided the brief appears to be thorough and professional; and it does. 

        We lack jurisdiction under 18 U.S.C. § 3742(c)(1) to review Allen’s sentence.  When a
defendant agrees to a specific Rule 11(c)(1)(C) sentence, Congress has limited our
jurisdiction to review the sentence to four grounds: that his guilty plea was involuntary,
that the sentence imposed is greater than what he bargained for, that the guidelines range
was improperly calculated, or that his sentence was imposed in violation of the law.  See 18
U.S.C. § 3742(a)(1), (c)(1); United States v. Gibson, 490 F.3d 604, 607 (7th Cir. 2007); United
States v. Cieslowski, 410 F.3d 353, 363‐64 (7th Cir. 2005); United States v. Barnes, 83 F.3d 934,
941 (7th Cir. 1996).  None is present.  Counsel informs us that Allen does not want his guilty
pleas set aside, and we know that his 60‐month sentence, which was based on a proper
calculation of the guidelines range, is four months less than what he bargained for, and does
not exceed the statutory maximum of 40 years.  See 21 U.S.C. § 841(b)(1)(B).  

        Counselʹs motion to withdraw is GRANTED, and the appeal is DISMISSED.